Citation Nr: 0720001	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  06-12 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to burial benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United Sates



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1941 to May 
1945.  The veteran died in December 2005, at age 87, from 
pneumonia and aspiration attributable to Alzheimer's disease.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 notification to the 
appellant issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa, which denied the 
appellant burial benefits.  The appellants motion for an 
advance on the Board's docket was granted in June 2007.  The 
case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran was not in receipt of or entitled to receive 
either VA compensation or pension at the time of his death, 
he did not have a claim pending on or before his death which 
would have resulted in entitlement to VA disability 
compensation or pension, he was not hospitalized in a VA 
facility at the time of his death, and he was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.  




CONCLUSION OF LAW

The criteria for an award of burial benefits to the appellant 
have not been met.  38 U.S.C.A. §§ 1110, 2302, 2303, 2308, 
7104 (West 2002); 38 C.F.R. § 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA is not applicable in this case, 
because VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(2); 38 C.F.R. § 3.159(d).  There are 
specific laws and regulations governing the award of burial 
benefits by VA which will be provided below.  At no time 
during the pendency of this appeal, has the appellant argued 
that the veteran satisfied any of the regulations authorizing 
payment of burial benefits, and indicated a need to obtain 
VA's assistance in seeking and/or obtaining objective 
evidence which might show her entitlement to VA burial 
benefits.  Instead, at all times during the pendency of the 
appeal, the appellant has simply argued that all veterans 
should qualify for burial benefits.  The statutory 
requirements for payment of burial benefits in the United 
States Code indicate that Congress did not provide such 
benefits to all veterans, but instead limited payment of such 
benefits to certain classes of veterans.  Under the 
circumstances presented in this case, and the evidence on 
file, VA has no duty to assist because no amount of 
assistance could aid in substantiating the appellant's claim.  

In general, service connection may be established for disease 
or injury incurred or aggravated in line of active military 
duty.  38 U.S.C.A. § 1110.

The laws and regulations governing payment of VA burial 
benefits provide for payment of such benefits for certain 
classes of veterans.  38 U.S.C.A. §§ 2301-2308; 38 C.F.R. 
§ 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, then payment of burial 
benefits is provided for under 38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, then burial 
benefits are alternatively payable if:  (1) At the time of 
death, the veteran was in receipt of pension or compensation 
(or but for the receipt of military retirement pay would have 
been in receipt of compensation); or (2) the veteran had an 
original or reopened claim for either benefit pending at the 
time of his death, and there was sufficient evidence on file 
at the date of death to have supported an award of 
compensation or pension.  38 C.F.R. § 3.1600(b).  

Burial benefits are payable if the deceased was a veteran of 
any war or was discharged from military service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State and VA 
determines that there is no next of kin or other person 
claiming the body, and there are not available sufficient 
resources in the veteran's estate to cover burial and funeral 
expenses.  38 C.F.R. § 3.1600(3).

Additionally, if a veteran dies from a nonservice-connected 
cause while properly hospitalized by VA, including hospital, 
nursing home, or domiciliary care), a burial benefit is 
payable.  38 C.F.R. § 3.1600(c).  

Analysis:  The veteran was not service connected for any 
disease or injury incurred or aggravated in active military 
service, nor is there any evidence on file that the veteran's 
death from pneumonia and aspiration attributable to 
Alzheimer's disease at age 87 in December 2005 was in any way 
causally related to any incident, injury, or disease of 
active military service in the 1940's.  The evidence on file 
reveals that the veteran had never apparently applied for or 
been awarded any form of VA compensation or pension at any 
time during his life.  There is no evidence that he had a 
claim for any form of VA benefits pending at the time of his 
death.  The veteran died while hospitalized in the private 
Good Samaritan Community Hospital in Algona, Iowa.  At the 
time of his death, he was not hospitalized in a VA hospital, 
nursing home, or domiciliary care center.  

In the absence of any evidence, or argument by the appellant, 
that the veteran qualified for any of the various regulatory 
methods available for payment of various VA burial benefits, 
no VA burial benefit is payable to the appellant.  While the 
Board understands the appellant's feeling that all veterans 
should be eligible for VA burial benefits, the Board is bound 
in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. 
§ 7104(c).  


ORDER

Entitlement to payment of burial benefits is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


